IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs May 21, 2013

            STATE OF TENNESSEE v. JACOB ANDREW RELLER

                   Appeal from the Circuit Court for Sevier County
                      No. 15131-III Rex Henry Ogle, Judge


                 No. E2012-01842-CCA-R3-CD - Filed August 6, 2013


The Defendant, Jacob Andrew Reller, was convicted by a Sevier County Circuit Court jury
of driving under the influence (DUI), a Class A misdemeanor. See T.C.A. § 55-10-401
(2012). He received an eleven-month, twenty-nine-day sentence with all but ten days
suspended. On appeal, the Defendant contends that (1) the evidence was insufficient to
sustain his conviction, (2) the prosecutor failed to produce exculpatory evidence, and (3) the
trial court erred in finding evidence of the Defendant’s alibi and Officer Wilder’s
impeachment irrelevant. We affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which J AMES C URWOOD W ITT,
J R., and C AMILLE R. M CM ULLEN, JJ., joined.

Jacob Andrew Reller, Dandridge, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; James B. (Jimmy) Dunn, District Attorney General; and Gregory C. Eshbaugh,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       On March 9, 2010, a Sevier County grand jury indicted the Defendant on one count
of DUI and one count of violating the implied consent law. The record shows that a Sevier
County Circuit Court jury found the Defendant guilty of DUI and that the trial court found
the Defendant violated the implied consent law. However, the record does not include a
transcript of the trial, transcripts of any pretrial hearings, or a statement of the evidence.

        The Defendant contends that the evidence was insufficient to sustain his conviction,
that the prosecutor failed to produce exculpatory evidence, and that the trial court erred in
finding evidence of the Defendant’s alibi and Officer Wilder’s impeachment irrelevant. The
State contends that the Defendant has waived appellate review and cannot show plain error
because the record on appeal does not comply with the rules in affording an adequate
opportunity to review the trial court’s actions.

        The Defendant was required to prepare a record that conveyed a fair, accurate, and
complete account of what transpired with respect to those issues that are the bases of the
appeal. T.R.A.P. 24(b); State v. Ballard, 855 S.W.2d 557, 560 (Tenn. 1993). If no transcript
is available, Tennessee Rule of Appellate Procedure 24(c) allows a statement of the evidence
to be submitted.

       The Defendant asserts that the court clerk told him a court reporter was not provided
during the trial because of the expense. The certificate of the appellate record signed by the
deputy clerk notes that no transcript or exhibits were filed with the record. In any event, the
Defendant could have filed a statement of the evidence if a transcript was not available. The
Defendant argues that he filed a statement of the evidence within sixty days of filing his
notice of appeal and that he sent notice to the State and the court clerk. The record does not
contain a statement of the evidence or the proof of service as required by Tennessee Rule of
Appellate Procedure 24(c). The certificate of the trial court clerk states that the record
contains all designated papers on file in the clerk’s office.

        “In the absence of an adequate record on appeal, this court must presume that the trial
court’s rulings were supported by sufficient evidence.” State v. Oody, 823 S.W.2d 554, 559
(Tenn. Crim. App. 1991); see also State v. Roberts, 755 S.W.2d 833, 836 (Tenn. Crim. App.
1988). Nothing in the existing record shows otherwise. The Defendant is not entitled to
relief.

        In consideration of the foregoing and the record as a whole, we affirm the judgment
of the trial court.




                                           ___________________________________
                                           JOSEPH M. TIPTON, PRESIDING JUDGE




                                              -2-